DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 4, lines 13-19, filed December 23, 2020, with respect to the rejection of claim 1 have been fully considered and are persuasive. Specifically, the cited prior art fails to teach a step portion. The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-5 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to a vacuum pump comprising an outlet port part, a heat insulating spacer, and an O-ring, wherein the outlet port part has an outlet port part atmosphere-side portion, an outlet port part vacuum-side portion, and an outlet port part step portion, wherein the outlet port part atmosphere-side portion comprises a barrel portion and a flange portion, wherein the heat insulating spacer is in close contact with the flange portion and O-ring, and wherein the heat insulating spacer has a contact surface that comes into contact with a base of the vacuum pump and a non-contact surface that does not come into contact with the base of the vacuum pump. The prior art of record fails to teach the claimed combination of features. Specifically, Okamura teaches an outlet port part with a barrel portion and flange portion, however Okamura 
Claims 3-5 depend from claim 1 and contain its limitations and therefore are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745